PUCtON aDOUL DANK

Case 1:20-cv-10800-FDS Document 13 Filed 07/31/20 Page 1 of 3

FILED
Case 1:20-cv-10800-FDS Document 3 Filed 05/06/20 PabRigt2-RKS OFFICE

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS 2 JUL 31 PH I 55
U.S. DISTRICT COURT

DISTRICT OF MASS.
PAUL JONES
Plaintiff

 

Civil Action No.; 1:20CV—10800-FDS

¥.

BANK OF NEW YORK
Defexdan:

 

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Sastre “Rolin So uv =
. het! Ren Mes A SRAIL.
‘7

SREY, 7K Rae 27

A lawsuit bas been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be

cd he plaintiff laintiff's attor: h: nd addr x =<
serve on the piainti or plat S atlomey, w OSC NAME acc wi ‘cSS arc Bul “Sone s-

s+
Secahan pA 9a>7o

Tf you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/si - Maurice Lindsay
Signature of Clerk or Deputy Clark

 

 

ISSUED ON 2020-05-06 12:21:41.0, Clerk USDC DMA

laf? TASIONIN 19-96 DMA
DUCA UU. ULE

Case 1:20-cv-10800-FDS Document 13 Filed 07/31/20 Page 2 of 3

Case 1:20-cv-10800-FDS Document3 Filed 05/06/20 Page 2 of 2

Civil Action No.: 1:20-CV-10800-FDS
PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ, P. 4 (b)
This summons for (name of individual and ute, if any} CAWwDaAA Re B AMS OA
was received hy mean (date) 7—A Y - 202 &

a sed¢ Rep Wlesa 7 RAE
I personally served the summons on the individual at (place) +7 “7 ex, Ret a = a7

on date) 2-27 ~2O2ZO «

— T left the summons at the individual's residence or usual place ofabode with (name)

 

. aperson of suitable age and discretion who resides there,

on (date) _____, and mailed a copy to the mdividual's last known address; or
© {served the summons on (name of individual) _, who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) “or
I retumed the summons unexecuted because y ; or
Other (specify) :
My fees are $ for travel and $ for services, for a total of $__

! declare under penalty of perjury that this information is true

    

Server's Signat

C-27-<Z0Z0 Jit
“ CF LFI1F 7 E PB

Ke 2079 LBRbH I~ PleecEsf
— fo nume and ttle 2 a Ze VER.

 

Bex 8227-25 Loewsgrens fee
: ? SOE?

Additional information regarding attempted service, ete:

2 of 2 7/25/2020, 12:25 PM
Case 1:20-cv-10800-FDS Document 13 Filed 07/31/20 Page 3 of 3

INVESTIGATIVE RESEARCH ASSOCIATES
P.O. BOX 832947
RICHARDSON, TX 75083-2947

, 972-889-3333
972-889-3338 (FAX)

AFFIDAVIT OF WILLIAM N. ALBRIGHT

MY NAME IS WILLIAM N. ALBRIGHT. I AM OVER THE AGE OF 18 YEARS AND
CAPABLE OF MAKING THIS AFFIDAVIT. I AM THE OWNER AND MANAGER OF
INVESTIGATIVE RESEARCH ASSOCIATES, P.O. BOX 832947, RICHARDSON,
TEXAS 75083.

ON JULY 24, 2020, I RECEIVED LEGAL COURT DOCUMENTS TO BE SERVED
TO SANDRA J. ROBINSON, FROM MY CLIENT, MR. PAUL JONES. IN
PARTICULAR I RECEIVED THE FOLLOWING DOCUMENTS TO BE SERVED TO
SANDRA J. ROBINSON:

SUMMONS (FEDERAL CASE #1:20-cv-10800-FDS)
i** AMENDED COMPLAINT

VERIFICATION OF COMPLAINT AND CERTIFICATION
FIRST AMENCED VERIFIED COMPLAINT

REQUEST FOR CERTIFIED COPIES OF NOTARY LOG

i PERSONALLY DELIVERED THESE ABOVE DOCUMENTS, ON BEHALF OF MY
CLIENT, PAUL JONES, TO MS. ROBINSON AT HER RESIDENCE OF 3644 RED
MESA TRAIL, AUBREY, TX, 76227, ON 7-27-2020, AT APPROXIMATELY
3:35 P.M. MS. ROBINSON ACCEPTED THE DOCUMENTS WITHOUT INCIDENT,
AND WAS FRIENDLY AND COOPERATIVE DURING OUR INTERACTION AND
CONVERSATION WITH HER.

I SOLEMLY SWEAR AND AFFIRM THAT THIS AFFIDAVIT IS TRUE AND
CORRECT.

Lief,

7-30-2020 WILLIAM N. ALBRIGHT

  

Signed and sworn before me, this SD th Day of JULY, 2020.

State of Texas .
County of Collin

Notary Public J

= OLIVIA JORDAN
a Notary ID #126716286

cs; My Commission Expires
August 30, 2021 F
— — 1

 
